DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/21/2021, 03/04/2021, 06/15/2021, 09/01/2021, and 10/06/2021 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 20210127532) (hereinafter Persson) in view of Baik et al. (US 20160344912) (hereinafter Baik).
Regarding claim 1, Persson teaches An onboard camera comprising an internal structure including: 
a bottom face plate which forms a bottom face of a housing and has end portions serving as wall faces formed respectively at opposite ends of the bottom face plate (see Persson figure 6 and paragraph 55 regarding bottom face housing with walls at opposite ends); 
a board on which an electronic component is installed (see Persson figure 1 and paragraph 39 regarding circuit boards); 
a top face plate which covers the board and has end portions serving as wall faces formed respectively at opposite ends of the top face plate (see Persson figure 4 and paragraph 48 regarding top face shielding part that encloses board and has wall faces at opposite ends);
However, Persson does not explicitly teach a shield plate with insertion portions as needed for the limitations of claim 1. 
Baik, in a similar field of endeavor, teaches a shield plate which has insertion portions formed at opposite ends (see Baik paragraph 48 and figure 1 regarding shield can side surface cover 910, interpreted as a shield plate with latches at opposite ends), 
the insertion portions being positioned in clearances between the end portions of the bottom face plate and the end portions of the top face plate to close the clearances (see Baik paragraph 48 and figure 1 regarding shield can side surface cover 910, interpreted as a shield plate with latches at opposite ends and figures 8 and 9 and paragraph 72 regarding latches .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Persson to include the teaching of Baik by incorporating a side shield plate that overencompasses a top plate so that the insertion portion of the side plate latches on to clearances between the ends of the top and bottom portions as a matter of design choice. One of ordinary skill would recognize that Persson and Baik are directly analogous in the field of camera housings with shielding.
One would be motivated to combine these teachings in order to provide teachings relating to camera housings with shielding considerations (see Baik paragraph 35). 
Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 20210127532) (hereinafter Persson) in view of Baik et al. (US 20160344912) (hereinafter Baik), further in view of Byrne et al. (US 20100097519) (hereinafter Byrne).
Regarding claim 2, the combination of Persson and Baik teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Persson and Baik does not explicitly teach all metal plate members as needed for the limitations of claim 2. 
Byrne, in a similar field of endeavor, teaches wherein the bottom face plate, the top face plate, and the shield plate respectively include metal plate members (see Byrne paragraph 23 and figure 1b regarding front and back housings and paragraph 53 regarding housing made of metal for shielding properties- in combination with Persson and Baik, where the .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Persson and Baik to include the teaching of Byrne by incorporating the bottom metal plate of Byrne so that all of the side shielding, top part, and bottom housing of the combination are made of metal. In combination with Persson and Baik, where the shielding does not completely and fully surround the circuit board, it is obvious that having a metallic bottom housing would be an advantageous incorporation in order to fully shield the board. One of ordinary skill would recognize that Persson, Baik, and Byrne are directly analogous in the field of camera housings with shielding.
One would be motivated to combine these teachings in order to provide teachings relating to camera housings with shielding considerations (see Byrne paragraphs 9 and 53). 
Regarding claim 3, the combination of Persson, Baik, and Byrne teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Persson, Baik, and Byrne teaches wherein the shield plate has such a shape as to close a hole portion formed in a predetermined face of the top face plate (see Persson figure 10 and paragraph 51 regarding side shielding part filling gaps in the openings of the top shielding cover- in combination with Baik where the side part overlaps the top part, the side part may still cover the openings).  
Regarding claim 4, the combination of Persson, Baik, and Byrne teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Persson, Baik, and Byrne teaches wherein the insertion portions are formed by bending the metal plate member into V shapes or U shapes (see .  
Regarding claim 5, the combination of Persson, Baik, and Byrne teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Persson, Baik, and Byrne teaches wherein a width of an open side of each of the insertion portions before assembly is greater than a width of each of the clearances (see Baik paragraph 48 and figure 1 regarding shield can side surface cover 910, interpreted as a shield plate with latches at opposite ends and figures 8 and 9 and paragraph 72 regarding latches connecting to clearances where the open part of the insertion portion will extend to a further overall width from a side perspective than the clearance itself).
One would be motivated to combine these teachings in order to provide teachings relating to camera housings with shielding considerations (see Baik paragraph 35). 
Regarding claim 6, the combination of Persson, Baik, and Byrne teaches all aforementioned limitations of claim 4, and is analyzed as previously discussed.
Furthermore, the combination of Persson, Baik, and Byrne teaches wherein a slit is formed in each of the insertion portions (see Baik paragraph 48 and figure 1 regarding shield can side surface cover 910, interpreted as a shield plate with latches at opposite ends where latches have slits). 
One would be motivated to combine these teachings in order to provide teachings relating to camera housings with shielding considerations (see Baik paragraph 35). 
Regarding claim 8, the combination of Persson and Baik teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
the end portions at the left and right opposite ends of the top face plate are respectively formed by bending a metal plate member downward (see Persson figure 4 and paragraph 48 regarding top face shielding part that encloses board and has bent down wall faces at opposite ends).
However, the combination of Persson and Baik does not explicitly teach all metal plate members as needed for the limitations of claim 8. 
Byrne, in a similar field of endeavor, teaches wherein the end portions at the left and right opposite ends of the bottom face plate are respectively formed by bending a metal plate member upward (see Byrne paragraph 23 and figure 1b regarding front and back housings and paragraph 53 regarding housing made of metal for shielding properties- in combination with Persson and Baik, where the shielding does not completely and fully surround the circuit board, it is obvious that having a metallic bottom housing would be an advantageous incorporation. Byrne's back housing would then be a metal bottom housing with metal bent upward) and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Persson and Baik to include the teaching of Byrne by incorporating the bottom metal plate of Byrne so that all of the side shielding, top part, and bottom housing of the combination are made of metal. In combination with Persson and Baik, where the shielding does not completely and fully surround the circuit board, it is obvious that having a metallic bottom housing would be an advantageous incorporation in order to fully shield the board. One of ordinary skill would recognize that Persson, Baik, and Byrne are directly analogous in the field of camera housings with shielding.
. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 20210127532) (hereinafter Persson) in view of Baik et al. (US 20160344912) (hereinafter Baik), further in view of Maekawa et al. (US 20110025850) (hereinafter Maekawa).
Regarding claim 7, the combination of Persson and Baik teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Persson and Baik does not explicitly teach an unpainted section as needed for the limitations of claim 7. 
Maekawa, in a similar field of endeavor, teaches wherein at least a portion of the bottom face plate with which the insertion portions come in contact is not painted (see Maekawa paragraph 138 regarding camera where portions of housing that come into contact with other components are preferably not painted- this may be combined with the contact portions of Baik at the insertion portion so that the clearance is not painted).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Persson and Baik to include the teaching of Maekawa by ensuring that the latching section of the combination is unpainted as a matter of design choice, obviously to prevent wearing paint down from friction in a similar manner to the friction prone section of Maekawa. One of ordinary skill would recognize that Persson, Baik, and Maekawa are directly analogous in the field of camera housings with shielding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483